By the Court, Beardsley, J.
If the marine court of the city of New-York may proceed by attachment, (a point‘I have not looked at,) still this plea is palpably bad. That Court has but a special and limited jurisdiction, both as to cases and parties ; and whoever sets up its authority, in a case instituted by *159himself, must show that the case was one of which the court had complete jurisdiction. To this rule there is no exception. (Jones v. Reed, 1 John. Cas. 20 ; Service v. Hermance, 1 John. R. 91; Roosevelt v. Kellogg, 20 id. 208.)
This plea was not prepared upon any such principle, nor indeed upon any principle known in the law of special pleading, and is radically vicious.
Judgment for the plaintiff on demurrer, with leave to amend, &c.